IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


STEVEN GARDNER,                          : No. 273 WAL 2016
                                         :
                  Petitioner             :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Commonwealth Court
             v.                          :
                                         :
                                         :
WARDEN MARK CAPOZZA, SCI                 :
PITTSBURGH, SECRETARY JOHN E.            :
WETZEL,                                  :
                                         :
                  Respondents            :


                                    ORDER



PER CURIAM

     AND NOW, this 2nd day of November, 2016, the Petition for Allowance of Appeal

is DENIED.